department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number telephone number date date employer_identification_number uil legend company parent company charity project commission year a year b yearc year d year e state state joint agreement monitoring committee dear we have considered your ruling_request on the proper treatment of certain distributions from you under sec_501 c d g and facts you are a_trust fund established by company and recognized as a private_foundation exempt under sec_501 c your purpose is to allocate and distribute your income to project a program of charity which is a publicly supported charity exempt under sec_501 c company is a regulated energy utility serving customers in state and state in year c company was acquired by and became a wholly owned subsidiary of parent company also a regulated energy utility serving customers in state and state company and parent company are traditional rate-regulated utilities you have provided substantial documentation that company and parent company are subject_to extensive regulation by commission and other state and federal regulatory agencies the rates these companies may charge customers are set by the commission based on historical operating costs and a fair return on capital invested in utility assets the commission permits the utility's rates to reflect the cost of bad_debt including the uncollectible revenue remaining after diligent efforts to collect on customer bills project is a program established jointly by company and charity in year a in order to provide elderly severely disabled and income-eligible residents of state and state with financial assistance for emergency energy related needs in addition to funding from you project is also funded by contributions from the customers and employees of company and parent company customers of company and parent company may contribute to project when paying their bills and employees may make contributions by payroll deductions in year d parent company and charity entered into joint agreement for the administration of the project joint agreement provides that project is overseen by monitoring committee which is charged with the authority to conduct independent audits to advise staff on eligibility criteria and to establish policies concerning the amount of monetary reserves limits on grants and similar matters no officer director or employee and no one related to an officer director or employee of parent company or charity may serve on the monitoring committee you were established in year bin order to place into trust certain funds that had previously been accumulated from customers of company for an energy project which was later terminated the trust agreement was entered into as a condition of commission's approval of the distribution of the accumulated funds your purpose is to secure income from the trust estate and distribute it in the interest of and for the benefit of project to be distributed in the sole discretion of project for providing assistance to qualified households as determined by charity according to guidelines established by monitoring committee the commission found that the transfer of the accumulated funds to you for the benefit of project was in the public interest in year e the trust agreement was amended and restated to include the additional purpose of administering a second trust share consisting of funds received from an ad valorem tax_refund paid to parent company pursuant to a stipulated agreement the commission ordered the funds transferred to you for payment to project for the purpose of assisting eligible households with payment of their energy bills company and parent company have not made contributions to you other than these distributions of accumulated funds approved by commission you are managed by a board_of trustees composed of five individuals including the board chair of charity board chair of company chair of the charity's planned giving committee and the chair and another member of the monitoring committee pursuant to your trust agreement your trustees have no control or responsibility for_the_use_of the distributions made to project requested rulings you have requested the following rulings distributions by you to charity for purposes of project will not adversely affect or jeopardize your tax exempt status under sec_501 c inasmuch as no part of your net_earnings inures to the benefit of any private individual or shareholder distributions by you to charity for purposes of project will not constitute acts of self dealing under sec_4941 distributions by you to charity for purposes of project are qualifying distributions under sec_4942 distributions by you to charity for purposes of project are not taxable_expenditures under sec_4945 law sec_501 c exempts from federal_income_tax organizations organized and operated exclusively for charitable religious educational and other purposes provided that no part of the organization's net_earnings inures to the benefit to any private_shareholder_or_individual sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4941 imposes an excise_tax on acts of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4941 d e defines self-dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 a i provides that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 c b other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons sec_4945 imposes an excise_tax on taxable_expenditures made by a private_foundation sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred to attempt to influence legislation to influence any specific public election or carry on a voter registration drive to grant funds to any individual for travel study or similar purposes unless certain requirements are met to grant to an organization other than a public charity describe in sec_509 or unless the private_foundation exercises expenditure_responsibility or for a purpose other than specified in sec_170 sec_4946 defines disqualified_person to include a substantial_contributor to a private_foundation sec_4946 states that for this purpose substantial_contributor means a person described in sec_507 sec_1 c -1 a provides that to be exempt as an organization described in sec_501 c an organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furthera nce of an exempt_purpose sec_1 c -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest and that it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d provides that the term charitable is used in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged sec_53_4941_d_-1 provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53 d -2 sec_53_4941_d_-1 provides that an organization is controlled by a private_foundation if the foundation or one or more of its managers may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing sec_53 d -2 f provides that the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation constitutes an act of self dealing sec_53 d -2 f provides that the fact a disqualified_person receives an incidental or tenuous benefit from a private foundation's use of its income or assets will not by itself make the use an act of self-dealing thus the public recognition a disqualified_person receives from a foundation's charitable activities does not in itself result in an act of self-dealing since the benefit generally is incidental and tenuous sec_53 d -2 f gives examples illustrating the operation of the self-dealing definitions in sec_53_4941_d_-2 example involves a private foundation's grant to a city to alleviate slum conditions in a particular neighborhood although the area's general improvement may be an incidental and tenuous benefit to corporation a substantial_contributor that benefit by itself is not an act of self-dealing under sec_4941 example provides that a private_foundation that established a scholarship program that awards grants to children of employees of company a substantial_contributor is not engaged in indirect self-dealing --------------------------------------------- ----- in revrul_80_310 c b a private_foundation made a grant to a university to establish a new educational department providing instruction in manufacturing engineering a substantial_contributor to the foundation a corporation would seek to employ graduates of the new program and encourage its employees to enroll in it the ruling held that because the educational program was of broad public interest and the substantial_contributor would benefit from the program only incidentally to its manufacturing business the benefit the contributor received was only incidental and tenuous therefore the program did not result in self-dealing under sec_4941 in rev_rul 1985_2_cb_275 a private_foundation financed construction projects in disadvantaged areas under its program the foundation extended an interest-free_loan to a publicly_supported_organization which in turn loaned the funds to exempt publicly supported community development organizations these organizations used the borrowed funds to acquire construction and permanent financing from financial institutions other than disqualified_person with respect to the foundation the community development organizations had sole control_over selecting general contractors subcontractors and suppliers for projects some general contractors subcontractors and suppliers however had ordinary business relationships with a bank that was a disqualified_person with respect to the foundation the ruling held that any benefits and bank disqualified_person received from this charitable program resulting from ordinary business relationships would be incidental or tenuous under sec_53 d -2 f of the regulations and therefore no self-dealing would result analysis ruling distributions by you to charity for purposes of project will not adversely affect or jeopardize your tax exempt status under sec_501 inasmuch as no part of your net_earnings inures to the benefit of any private individual or shareholder an organization exempt under sec_501 c may not be operated to benefit private interests rather than for public purposes and may not be operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals charity only makes grants to needy and distressed persons specifically an independent monitoring committee has established objective criteria under which it distributes funds to eligible households your grants to charity do not benefit persons having a personal and private interest in your activities and therefore do not constitute private_inurement your grants to charity do not further private interests the class is sufficiently large and indeterminate to constitute a charitable_class under sec_1 c -1 d therefore the distributions as outlined above by you to charity for purposes of project will not adversely affect or jeopardize your tax exempt status under sec_501 c because no part of your net_earnings benefits any private individual or shareholder related to you ruling distributions by you to charity for purposes of project will not constitute acts of self dealing under sec_4941 sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_4946 a disqualified_person with respect to a private_foundation includes a person who is a substantial_contributor to the foundation sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to a private_foundation company's and parent company's contributions to you were each more than dollar_figure and more than percent of the total contributions received by you before the close of each taxable_year in which they were contributed company and parent company are both substantial contributors to you and therefore disqualified persons with respect to you the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation as described in sec_53 d -2 sec_53 d -2 f describes the transfer to or use of the income or assets of a private_foundation by a disqualified_person your funding of project is not direct self dealing because there is no direct transaction between you and company or parent company a majority of your trustees are independent of company or parent company and you do not exercise control_over charity or project as defined in sec_53_4941_d_-1 the joint agreement and your trust agreement provide that neither you nor any disqualified_person with respect to you will participate in the selection of any beneficiaries of project in addition because bad_debt expense is effectively recovered in the rates set by regulators there is no economic benefit to company or parent company in receiving payments funded by project if the grantees fail to pay their bills the companies stand to recover the bad_debt expense in future years through rates set by the regulator if grantees use grants to pay their energy bill there is no bad_debt expense to be recovered through the rate process the benefit provided is similar to those of the corporations in example of sec_53 d -2 f a general improvement in the neighborhood surrounding the corporation and example scholarship program for employees of corporation grants from project are made to customers of parent company and provide incidental and tenuous benefits of increased customer loyalty and good will project provides a benefit to parent company similar to those provided to the substantial contributors in revrul_80_310 supra holding that an educational program providing training for employees did not constitute self-dealing to substantial_contributor company because it was of broad public interest to the community and revrul_85_162 supra holding that project did not to constitute self-dealing to bank a disqualified_person because it was a program of broad public interest similarly charity is a public charity exempt under sec_501 c and project's activity of providing financial assistance to help meet the emergency energy related needs of the elderly and severely disabled is a program of broad public interest under these circumstances the benefits to company or parent company from your grants to project are incidental or tenuous within the meaning of sec_53 d -2 f and not indirect self dealing under sec_4941 ruling distributions by you to charity for purposes of project are qualifying distributions under sec_4942 sec_4942 imposes a tax on a private_foundation that fails to make qualifying distributions qualifying distributions are defined in sec_4942 as amounts paid to accomplish one or more purposes described in sec_170 other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons your distributions to charity for project are paid to accomplish purposes described in sec_170 c b because they further the charitable purpose of providing assistance to the poor or distressed you have also represented that charity is not controlled by you or any disqualified persons with respect to you as defined in sec_4946 therefore distributions to charity for project as stated above are qualifying distributions ruling distributions by you to charity for purposes of project are not taxable_expenditures under sec_4945 sec_4945 imposes a tax on private_foundations and their managers who make taxable_expenditures taxable_expenditures are defined in section sec_4945 as any amount_paid or incurred by a private_foundation for certain enumerated purposes such as influencing_legislation making grants to individuals for travel or study making grants to certain organizations that are not public_charities or for purposes other than those specified in sec_170 c b the distribution of funds to charity for project are for purposes specified in sec_170 c b providing relief to the poor and distressed and do not otherwise fall under any of the activities defined under sec_4945 and charity is a public charity under sec_509 your grants to charity for project further exempt purposes and therefore they are not taxable_expenditures rulings based on the information submitted we rule as follows distributions to charity for purposes of project will not adversely affect or jeopardize your tax exempt status under sec_501 c inasmuch as no part of your net_earnings inures to the benefit of any private individual or shareholder distributions made by you to charity for purposes of project will not constitute acts of self-dealing under sec_4941 distributions made by you to charity for purposes of project are qualifying distributions under sec_4942 distributions made by you to charity for purposes of project are not taxable_expenditures under sec_4945 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
